Citation Nr: 1141558	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  05-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2007, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In January 2008, the Board reopened the issue of entitlement to service connection for a right knee disorder and remanded the issue for further development.  The issue was again remanded in January 2011.  The issue is now ready for adjudication.


FINDING OF FACT

The preponderance of the evidence weighs against finding that a current right knee disorder, to include degenerative joint disease, is related to the Veteran's active duty service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by service, and degenerative joint disease may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated August 2003 of the information and evidence needed to substantiate and complete her claims.  The Veteran was provided with information regarding how disability evaluations and effective dates are assigned in March 2006.  

The claims were most recently readjudicated in a July 2011 supplemental statement of the case, thus satisfying the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
This matter was most recently before the Board in January 2011, when the case was remanded to the VA RO (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to request that the Veteran's claims file be returned to the April 2010 VA examiner to obtain an opinion which considered correspondence from Dr. A.V., and information pertaining to the Veteran's July 1997 motor vehicle accident.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case was issued in July 2011, which continued the previous denial.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.


Service Connection-Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease was manifested to a degree of 10 percent within a year following discharge from active duty.  38 C.F.R. § 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In evaluating the weight given to evidence, to include the Veteran's lay statements there is generally a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background 

A review of the service treatment records reveals that in November 1970 the Veteran injured her right knee after she fell while playing ball.  A diagnosis of contusion of the right knee was provided and the Veteran was put on light duty for two days.  An April 7, 1971 treatment note reported that the Veteran complained of a possible broken leg, having fallen while roller skating.  A "chip fracture dorsum" was noted and the Veteran was treated with a splint.  An April 12, 1971 treatment note reported swelling, and a new short leg walk cast was prescribed.  A treatment note dated April 27, 1971 reported that the Veteran's cast was removed and that her right ankle was re-checked.  

A June 1971 service treatment note reported that the Veteran complained of right ankle pain and swelling after standing.  On examination there was no right ankle swelling, and a full range of motion and stable ankle was found.  The Veteran was fit for full duty.  

Included in the pertinent post-service treatment records are treatment records from a Naval Hospital dated between May 1989 and March 1990 which note complaints regarding a left foot injury and treatment for that injury.  

In an August 1997 VA medical center treatment note it was reported that the Veteran was in a serious automobile accident wherein she sustained multiple fractures to both legs.  

A September 1997 VA treatment record noted that approximately six weeks prior, the Veteran had suffered multiple extremity fractures following a motor vehicle accident and a possible lateral collateral ligament posterolateral corner injury.  It was noted that the Veteran wore full length knee braces.  

A March 2000 VA medical treatment note reported that the Veteran was in a motor vehicle accident in July 1997 wherein she injured her right knee.  

The claims file contains an October 2006 statement in which the Veteran asserted that her left knee and not her right knee was injured in the 1997 motor vehicle accident, and that osteoarthritis was a problem prior to 1997.

In November 2007, the Veteran testified that she injured her right knee while playing basketball in service.  She reported also injuring her fibula in 1971 due to a fall while roller skating.  She stated that she injured her left knee, but not her right knee, during a 1997 motor vehicle accident.

In an October 2007 letter from Dr. A.V., a private physician, stated that he had a chance to review the Veteran's service treatment records.  He stated that in November 1970 the Veteran was injured during a fall and complained of right knee pain.  He opined that her current knee symptoms could be traced back to her in-service injury.  

A November 2007 letter from VA physician Dr. J.W. noted that the Veteran suffered from chronic knee pain which she related began while on active military duty.  He further stated that a review of an April 1971 sick call report, and subsequent orthopedic clinic visits from 1971 indicated that she sustained an injury to her right leg and knee.  Although these reports were limited, Dr. J.W. continued, it was not beyond a reasonable possibility that this injury to her leg may have contributed to her progressive knee joint disease.  

A May 2008 x-ray report advanced right knee tricompartmental degenerative osteoarthritis with generalized joint space loss and evidence of chondrocalcinosis.

The Veteran was afforded a VA examination in April 2010.  The VA examiner noted that the Veteran was injured in November 1970 and that in April 1971, she was diagnosed with a chipped right ankle fracture and given a cast for four weeks.  The VA examiner noted that there was no mention of a right knee injury.  He noted that there was evidence dated in July 1997 that the Veteran had an automobile accident in which she injured both legs, i.e., the left tibia as well as the right knee which produced significant right knee disability.  

During her examination, the Veteran stated after leaving the military she worked as a police and security officer for about 30 years.  She said that she was laid off from her job because she had trouble walking due to her left knee.  The VA examiner reported asking the Veteran why, after 40 years, she had requested service connection for a right knee disorder.  In response, the appellant stated that she did not know she was eligible for service connection.  The examiner noted, however, that on reviewing the records, the Veteran had previously requested service connection for a number of other ailments.  

The Veteran reported right knee pain when standing or sitting for prolonged periods.  She stated that her right knee was replaced in May 2008 but prior to the surgery she had a history constant right knee pain since the military.  She additionally explained that she worked as a police and security officer with her right knee pain.  

After reviewing the Veteran's claims file and the evidence of record, the April 2010 VA examiner concluded that it was less likely than not that the Veteran's knee condition was causally related to the in-service November 1970 injury.  It was noted that the Veteran was in service for several months after her knee injury and there was no evidence after the one injury of any knee complaints.  The examiner noted that postservice the Veteran worked as a police officer and security guard for thirty years, she had a postservice car accident, and a total knee replacement many years postservice.  

In March 2011, the Veteran's claims file was returned to the April 2010 VA examiner in order to obtain an opinion based on the totality of the record to include the letters from Dr. A.V. and Dr. J.W., which the examiner could not find and therefore did not discuss in his previous examination report.

The examiner reported reviewing the opinions of Dr. A.V. and that of Dr. J.W. which stated that the Veteran was seen on April 7, 1971 after injuring her right knee.  These doctors had stated that there was a reasonable possibility that her current problem was related to that injury.  The April 2010 examiner stated, however that those records had not been found.  The examiner opined that it was less likely than not that the right knee condition was causally related to the Veteran's military service, including a documented November 1970 in-service knee injury.  

The examiner stated that the Veteran did suffer an injury playing ball in 1970 but there was no reason to believe that this injury did not resolve.  The examiner explained that, instead, there was reason to believe that the knee injury did in fact resolve because on April 7, 1971, the Veteran sustained a chip fracture of the right foot while roller-skating.  The fact that the appellant was roller skating was evidence indicating that she was again active.  The examiner noted that roller-skating was a sport which was especially stressful on the knees.  The examiner stated furthermore that the Veteran had worked as a police officer and a security guard over the years.  He opined that she would not be able to perform those occupations with an injured and disabled right knee.  

Hence, the April 2010 examiner concluded that it was less likely than not that the Veteran's right knee disorder was caused or aggravated by a service connected disorder to include pes planus.  The examiner stated that regarding pes planus, the Veteran entered service with pes planus which therefore, must have been mild in nature.  Further the examiner noted that the Veteran had the stressful occupations of police officer and security guard for years which she would not have been able to do if her pes planus was severe enough to cause problems with her other joints, to include her knees.

In June 2011, the April 2010 VA examiner was asked to address the Veteran's July 1997 motor vehicle accident in relationship to the right knee, if any relationship existed.  The examiner stated that, on reviewing the records, he could not find a detailed description of the motor vehicle accident and the injuries sustained by the Veteran.  The examiner, however, noted that January 2009 x-rays of the right knee showed moderate to severe tricompartmental degenerative joint disease associated with chondral calcinosis affecting the medial and lateral menisci.  It was noted that the July 1997 injury involved severe injury to the left knee and minor injury to the right knee, namely that she had a fracture of the proximal fibula that was healed by the x-ray done in January 2008.

The examiner stated that, based on the limited information, it would appear that the automobile accident had little impact on the right knee given that x-ray findings showed degenerative joint disease which was not necessarily caused by the motor vehicle accident.  He stated further that the 1997 motor vehicle accident may have aggravated a knee condition but that a more definitive opinion would require more detailed reports of the 1997 accident.

Analysis

The Board finds that the preponderance of the evidence weighs against a finding in favor of the Veteran's claim for entitlement to service connection for a right knee disorder.

Initially, the service treatment records demonstrate two injuries of note, one in November 1970 when the Veteran sustained a contusion of the right knee, and another which demonstrates that the Veteran hurt her right ankle in April 1971.

Notably, the Veteran contends that in April 1971 she sustained an injury not only to her right ankle but to her whole right leg.  The service treatment records, however, demonstrate otherwise.  While the Veteran reported that she possibly broke her leg during treatment, on examination, she was found instead to have hurt her ankle.  An ankle cast was given to the Veteran and the treatment records specifically note a right ankle injury rather than a right knee injury.  Such evidence goes against a finding of a second right knee in-service injury and speaks to the Veteran's credibility.  

Additionally, as noted by the VA examiner, the fact that the appellant was roller skating is evidence showing that the Veteran's November 1970 right knee contusion resolved without residuals.

The medical evidence of record simply preponderates against finding that the Veteran had a chronic right knee disorder at the time of her discharge.  Further, the evidence of record does not demonstrate a chronic right knee disorder until decades after service.  

The claims file contains treatment records from the Naval Hospital dated between May 1989 and March 1990 which note complaints regarding left foot injuries and treatments concerning that injury.  These records are silent, however, as to any complaints of or treatment for a right knee disorder.  This is evidence against the credibility of the Veteran's claim that her right knee had bothered her since service.  The Veteran sought orthopedic help.  If she really was experiencing chronic difficulty with her right knee, it stands to reason that she would have mentioned this to her treating physician along with her left foot complaints.

The Veteran did not make a claim for service connection until years after service and treatment records do not show complaints of a right knee disorder until 1997, the year in which the appellant was in a serious motor vehicle accident.  Additionally, the record clearly shows that between the Veteran's discharge and her motor vehicle accident, the Veteran worked as a security guard and a police officer.  As noted by the VA examiner, these are professions that both place stress on the knees.  These intervening acts show that the Veteran's right knee complaints are not related to an in-service injury or disease.

The Board has considered the Veteran's testimony that she has experienced right knee pain since service.  As a lay person, the Veteran is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  In short, the Veteran is competent to demonstrate continuity of pain between her in-service injury and the present.  

The inquiry regarding lay statements does not end with the competency of the Veteran, however.  Once the Veteran is found to be competent, she must also be found to be credible.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  Here, the Veteran's testimony that she experienced right knee pain since her in-service injury is found to be not credible.  

The Veteran has asserted that she experienced right knee pain since her service but there is no documentation of any complaints of or treatment for a right knee disorder for decades after service.  The Veteran has claimed that she injured her entire right leg while roller-skating in April 1971.  Regrettably, VA is unable to find the emergency note records.  Still, the available service treatment records demonstrate only that the Veteran sustained a right ankle injury.  Finally, on multiple occasions, the Veteran has claimed that she sustained no injury to the right knee during her 1997 motor vehicle accident.  The available evidence demonstrates clearly, however, that the Veteran did in fact injure her right knee; she reported to a VA medical center wearing two knee braces following her accident.  Medical documentation demonstrates injuries to the knees bilaterally.  

The Veteran's credibility is put into question due to the inconsistencies between her assertions and the documentation provided in the medical records.  

Once the issues of competency and credibility are considered the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In this case, the evidence in favor of the Veteran's claim for entitlement to service connection, to include the opinions of doctors A.V and J.W., must be weighed against the evidence against the claim.  The evidence against the appellant's claim includes her lack of credibility, the opinions of the VA examiner, findings that fail to show a chronic right knee disability in-service, and evidence of intervening circumstances to include the Veteran's employment and her 1997 motor vehicle accident.

The Board notes that it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the Board finds the opinion of the VA examiner more probative than the opinions of Dr. A.V. and Dr. J.W.  

In his October 2007 letter, Dr. A.V. stated that, having reviewed the service treatment records, it was his opinion that the Veteran's right knee symptoms could be traced back to her in service knee injury.  In his November 2007 letter, Dr. J.W. stated that, based on the Veteran's report that her pain had continued since service it was not beyond a reasonable possibility that this injury to her leg may have contributed to her progressive knee joint disease.  

Both Dr. A.V. and Dr. J.W. relied heavily on the Veteran's own self reported medical history in concluding that her right knee disorder was due to service.  While Dr. A.V. states that he reviewed the Veteran's service treatment records, neither doctor discussed any of the Veteran's post-service treatment history.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).  As the Veteran's assertions are of limited credibility, medical opinions that rely upon a questionable history are of limited probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  

In contrast, the VA examiner's opinion was based on both the Veteran's statements and the totality of the evidence of record.  Having reviewed service treatment records, the opinions of Dr. A.V. and Dr. J.W., and the claims file, to include documentation of the 1997 motor vehicle accident, the VA examiner opined that the Veteran's claimed right knee disorder was due to neither an in-service injury nor a service-connected disorder.  

The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the VA examiner's review of the claims file has made his opinion as to the cause of the Veteran's right knee disorder better informed.  This is especially so considering that the Veteran's lack of credibility.  The VA examiner concluded that, given the nature of the initial in-service injury, the fact that the Veteran's knee disorder seems to have resolved itself in service, the time between service and any right knee complaints and the nature of the Veteran's employment, it was less likely than not that the Veteran's in-service disorder was related to her present knee disorder.  The VA examiner provided a more informed medical opinion which relies less on information of questionable credibility.  His opinion is therefore afforded more weight than the positive nexus opinions proffered by Dr. A.V. and Dr. J.W.

The Board is cognizant of the fact that some inconsistencies are shown in the VA examiner's reports, namely that he appears to cite the 1997 motor vehicle accident as part of the support for his belief that the Veteran's right knee disorder was not due to service in April 2010 but states that the motor vehicle accident did not seem to cause much damage to the knee in his June 2011 VA examination report.  These factors do not, however, substantially change the opinion or greatly decrease the strength of the VA examiner's ultimate findings.  Essentially, even without considering the 1997 injuries to the right knee documented in the record, the VA examiner's opinion is supported by the record and is informed by the totality of the claims file, to include service treatment records.  

The Board finds that the VA examiner's findings still outweigh those of Dr. A.V. and Dr. J.W. in probative value when the contradictory findings regarding the motor vehicle accident are disregarded completely, and, of note, the accident is not discussed in either the opinion of Dr. A.V. or Dr. J.W.

In order to establish service there must be evidence of an in-service incurrence or aggravation of a disease or injury, a present disorder, and a link between the two.  In this case a chronic right knee disorder was not shown in-service.  The preponderance of the most probative evidence demonstrates that there is no nexus between the Veteran's in-service right knee injury and her present right knee complaints.  Further, the only evidence of record which discusses a relationship between the Veteran's pes planus and her right knee disorder is the opinion of the VA examiner which states that the Veteran's right knee disorder is not secondary to pes planus.  Entitlement to  service connection on a secondary basis is thus unwarranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.

The appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 C.F.R. § 3.102.
 


ORDER

Entitlement to service connection for a right knee disorder is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


